Citation Nr: 1507656	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in the rating for bilateral hearing loss from 10 percent to noncompensable was proper.

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1968.  He also had nearly 25 years of additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decisions of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA), which reduced the rating for bilateral hearing loss from 10 percent to noncompensable.  His appeal also encompasses the issue of entitlement to an increased rating for the disability.

In a June 2013 rating decision the RO increased the evaluation for bilateral hearing loss to 10 percent, effective February 11, 2013.

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in January 2015.  A transcript of this hearing is in the record.  

The issue of entitlement to an increased rating for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) and is discussed in the REAMAND section of this decision.


FINDING OF FACT

At the time of the rating reduction it was not reasonably certain that the improvement would be maintained under the ordinary conditions of life.



CONCLUSION OF LAW

The reduction in the rating for bilateral hearing loss from 10 percent to noncompensable was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.85, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the March 2011 rating decision that reduced the rating for bilateral hearing loss, the Veteran had been in receipt of a 10 percent rating for that disability since February 21, 2003.  Because the rating had been in effect for more than five years, any reduction in the rating had to comply with the stringent requirements of 38 C.F.R. § 3.344(a)-(b).  One of those requirements is that even where examinations show material improvement in the disability, there must be a determination as to whether the improvement is reasonably likely to continue under the ordinary conditions of life.

Although the rating reduction was supported by the findings on two VA examinations showing noncompensable levels of hearing loss; a private physician had provided a fairly detailed opinion explaining that that because of test unreliability there had been only 2.5 dB change in the Veteran's hearing and that "tinnitus interference" was the likely explanation for fluctuations in test results since 2004.  The physician concluded that it was clear there had been no significant improvement in the Veteran's hearing since 2004.  

It does not appear that the improvement measured on VA examinations was reasonably likely to continue under the ordinary conditions of life as explained by the private physician and subsequently borne out by the examination that lead to the restoration of the 10 percent rating in 2013.  Accordingly, the reduction was not warranted and the 10 percent rating is restored for the period beginning June 1, 2011.


ORDER

The reduction in the rating for bilateral hearing loss from 10 to zero percent was not proper; restoration of the 10 percent rating is granted.


REMAND

At the January 2015 hearing, the Veteran testified that his hearing loss had increased in severity since his most recent VA hearing examination in February 2013.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Veteran testified that he was hesitant to accept a job that would require that he work with the public because he has difficulty understanding normal conversation.  He has reported some symptoms that are not specifically contemplated in the rating schedule, such as a loss of concentration.  His contentions warrant referral of the question of entitlement to an extraschedular rating to the appropriate first line authority.   Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b) (2014).

The Veteran notes that he has been undergoing vocational rehabilitation.  The VA vocational rehabilitation folder has not been obtained.  This could be relevant to his claim.  

The private physician referred to above has reported treating the Veteran.  It is unclear whether all treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of treatment by Christopher P. Thompson, M.D.; and Capitol Otolaryngology.  

If the Veteran fails to provide authorization, advise him that he can submit the records himself and that it remains his responsibility to ensure that all private treatment records are submitted.  

Advise the Veteran of any requested records that cannot be obtained, of the efforts to obtain them, and of further actions that will be taken on his claim. 

2.  Obtain the Veteran's VA Vocational Rehabilitation Folder and associate it with the record.  

3.  After all records requested above have been obtained or verified to be unobtainable, schedule the Veteran for a VA audio examination.   The examiner must indicate that the claims file has been reviewed.  

In addition to the usual audiometric testing, the examiner should discuss the effects of the Veteran's hearing loss on his daily life and its impacts on employment.  

4.  After the development requested above has been completed to the extent possible, refer the claim to the Director, VA Compensation and Pension or Under Secretary for Benefits, for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b).  

5.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


